Citation Nr: 0701984	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  96-44 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for migraine headaches, 
to include as due to undiagnosed illness.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to May 1973 
and again from July 1991 to March 1992.  The veteran also 
served unverified active duty for training and inactive duty 
for training in the Rhode Island Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and July 1997 rating 
decisions, which denied the aforementioned claims on appeal.  

The issue of whether new and material evidence to reopen the 
claim for service connection for PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On July 20, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal of service 
connection for memory loss to include as due to undiagnosed 
illness, is requested.  

2.  The veteran served in the Southwest Asia Theater of 
operation from July 1991 to March 1992.  

3.  The veteran's headaches have been diagnosed as migraine 
headaches.  

4.  There is no competent medical evidence showing that the 
veteran has migraine headaches related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for service connection for memory loss, to 
include as due to undiagnosed illness, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  Migraine headaches, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Substantive Appeal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn his appeal of service connection for memory 
loss, to include as due to undiagnosed illness, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appeal and it is dismissed.



        II.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in December 2002, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection claim and an 
undiagnosed illness claim.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, as the claim was initiated prior to the VCAA.  However, 
proper VA process was ultimately performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the appeal of the claim for service connection, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, and was 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified at RO hearing in July 2006.  Overall, the Board 
finds that VA has satisfied its duties to inform and assist 
the veteran, and the Board may proceed with this case.  


III.  Service Connection

The veteran and his representative contend, in essence, that 
service connection is warranted for migraine headaches, to 
include as due to undiagnosed illnesses based on his active 
service in the Persian Gulf.  The veteran maintains that he 
did not suffer from this claimed condition prior to service 
in the Persian Gulf and has suffered with migraine headaches 
since that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  

Service medical records show one complaint of sinusitis; 
headaches with weather changes.  No specific findings or 
diagnoses were made.  

Since service, the veteran has been diagnosed with headaches.  
In October 1996, he complained of headache consistent all day 
long.  The examiner indicated that he suspected muscle 
tension headaches.  

Additionally, the veteran thereafter has been diagnosed 
mostly with migraine headaches.  At a RO hearing in 
July 2006, the veteran testified that he began to have 
headaches three months after he arrived in Kuwait.  He knew 
of no one else in service that suffered with headaches.  He 
testified that he self medicated for his headaches and after 
service, was later prescribed Imitrex.  He stated that he 
underwent a VA examination and that the examiner told him 
that he had migraine headaches which had developed from 
arthritis of the neck.  He noted that the frequency of his 
headaches had decreased to once per month. 

After a review of the record, the Board finds that the 
veteran's claim for migraine headaches fails.  At the outset, 
although the veteran complained of headaches on one occasion 
in Kuwait, no specific findings were made.  Since then, the 
veteran's headaches were described as tension headaches on 
one occasion, and thereafter, diagnosed as migraine 
headaches.  This attributes the veteran's headaches to a 
clinical diagnosis, for which service connection for an 
undiagnosed illness can not be granted.  Therefore, service 
connection for migraine headaches due to an undiagnosed 
illness is not warranted.  

On a direct basis, service connection for migraine headaches 
must also fail.  At no time has any medical provider 
attributed the veteran's migraine headaches to his active 
service.  Only the veteran has attributed his migraine 
headaches to his active duty service.  He does not have the 
medical expertise that would make him competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
service connection is not warranted for migraine headaches on 
a direct basis.  


ORDER

The appeal of service connection for memory loss also due to 
undiagnosed illness, is dismissed.  

Service connection for migraine headaches, also due to 
undiagnosed illness is denied.  


REMAND

The veteran claimed, in essence, that service connection is 
warranted for PTSD, also due to undiagnosed illness, based 
upon service incurrence.  The veteran was denied service 
connection for PTSD by rating decision of September 1993.  He 
was notified that same month and did not appeal.  In July 
1995, the veteran attempted to reopen the claim for service 
connection for PTSD.  He was informed that he had to present 
new and material evidence in order to reopen the claim.  On 
November 9, 2000, the VCAA was implemented as law.  In 
December 2002, the veteran was sent a VCAA letter.  Although 
the veteran's December 2002 VCAA letter indicated what was 
necessary for a service connection claim, the VCAA letter did 
not inform the veteran what the evidence must show in order 
to support his claim for new and material evidence.  
Additionally, during the pendency of this claim, the laws and 
regulations changed as to new and material evidence claims.  
The regulations in effect prior to August 29, 2001, apply to 
this claim to reopen, as this claim was filed in July 1995.  

The veteran has also indicated that his claimed PTSD is a 
result of seeing a 15 year old dead Iraqi girl and other dead 
Iraqi soldiers' bodies.  No attempt has been made to verify 
either of these claimed stressors.  According to 38 C.F.R. 
§ 3.304(e), PTSD requires medical evidence diagnosing the 
condition in accordance with 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
veteran has been diagnosed with PTSD; however, the claimed 
stressors have not been verified.  The veteran should be 
asked to provide all pertinent evidence to verify his 
stressors.  The RO should then submit that evidence to the U. 
S. Army and Joint Services Records Research Center (JSRRC).   
If verified, the veteran should then be provided a VA 
psychiatric examination.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to what the information or 
evidence needs to show to establish new 
and material evidence in claims filed 
prior to August 29, 2001.  The RO should 
inform the veteran what is needed 
outlined by the Court in Dingess/Hartmann 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
ask him to provide the approximate date 
that he found a dead 15 year old Iraqi 
girl and any other claimed stressors he 
may assert are the result of his PTSD.  
He should also provide the name of the 
unit that he was attached.  Contact the 
U. S. Army and Joint Services Records 
Research Center (JSRRC) and other 
appropriate agency(ies) and request any 
available operational reports that may 
substantiate the veteran's stressors.  
The veteran is advised that information 
is necessary to obtain supportive 
evidence of the stressful events, and 
that if he has additional helpful 
information, he must be as specific as 
possible to facilitate a search for 
verifying information.  

3.  If, and only if, an alleged stressful 
event is verified, the veteran should 
then be scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD, 
resulting from a verified experience 
occurring during service.  It should be 
stated whether that current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  The 
claims file should be made available to 
the examiner.

4  Readjudicate the veteran's claim for 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


